             Case 2:19-cv-00745-RSM Document 30 Filed 07/28/20 Page 1 of 3



1                                                           The Honorable Ricardo S. Martinez

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     URBANO VELASQUEZ, an individual,                   )
9                                                       )
                                           Plaintiff,   )   No. 2:19-cv-00745-RSM
10
                                                        )
                  vs.                                   )
11
                                                        )   STIPULATION AND ORDER FOR
12   KING COUNTY, a political subdivision of the        )   DISMISSAL OF DEFENDANT
     state of Washington, DEPUTY DEVON                  )   DEPUTY DEVON STRATTON
13   STRATTON, a King County Sheriff’s                  )   ONLY
     Department Deputy, DEPUTY WEST, a King             )
14   County Sheriff’s Department Deputy,                )
     DEPUTY DONAGLIA, King County                       )
15   Department Deputy, and DOES 1 through 5,           )
     inclusive,                                         )
16                                                      )
                                       Defendants.      )
17
                                                        )
18

19                                       STIPULATION

20
           IT IS HEREBY STIPULATED between the plaintiff and defendants, parties to the
21   above-entitled action, that the same be dismissed, with prejudice, as to defendant

22   DEPUTY DEVON STRATTON only, without costs or attorney’s fees. King County

23   remains a named defendant in this lawsuit.


     STIPULATION AND ORDER FOR DISMISSAL OF                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANTS DEPUTY DEVON STRATTON                             CIVIL DIVISION, Litigation Section
                                                                  900 King County Administration Building
     ONLY [19-cv-00745-RSM] - 1                                   500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
              Case 2:19-cv-00745-RSM Document 30 Filed 07/28/20 Page 2 of 3



1

2            DATED this ___ day of July, 2020

3

4     DANIEL T. SATTERBERG                         PLOWMAN LAW
      King County Prosecuting Attorney
5
      By: /s/ Dan Kinerk                           By: _________________________________
6
      DANIEL L. KINERK, WSBA #13537                STEPHEN J. PLOWMAN, WSBA #21823
      Attorney for Defendants                      Attorney for Plaintiff Urbano Velasquez
7

8
                                             ORDER
9
             THIS MATTER having come on regularly for hearing upon the foregoing
10
     stipulation of the parties hereto, and the Court being fully advised in the premises, now,
11
     therefore, it is hereby,
12
             ORDERED, ADJUDGED and DECREED that defendant Deputy Devon Stratton
13
     is hereby DISMISSED WITH PREJUDICE from this matter, without costs or attorney’s
14

15   fees.

16

17           DATED this 28th day of July, 2020.

18

19

20

21
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

     STIPULATION AND ORDER FOR DISMISSAL OF                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANTS DEPUTY DEVON STRATTON                             CIVIL DIVISION, Litigation Section
                                                                  900 King County Administration Building
     ONLY [19-cv-00745-RSM] - 2                                   500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
             Case 2:19-cv-00745-RSM Document 30 Filed 07/28/20 Page 3 of 3



1

2    Presented by:
3    DANIEL T. SATTERBERG
     King County Prosecuting Attorney
4

5
     By: Daniel L. Kinerk____________________
6    DANIEL L. KINERK, WSBA #13537
     Attorney for Defendants
7

8    Copy received; approved as to form;
     Notice of Presentation waived:
9

10
     PLOWMAN LAW
11

12   By: _________________________________
     STEPHEN J. PLOWMAN, WSBA #21823
13   Attorney for Plaintiff Urbano Velasquez

14

15

16

17

18

19

20

21

22

23

     STIPULATION AND ORDER FOR DISMISSAL OF              Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANTS DEPUTY DEVON STRATTON                    CIVIL DIVISION, Litigation Section
                                                         900 King County Administration Building
     ONLY [19-cv-00745-RSM] - 3                          500 Fourth Avenue
                                                         Seattle, Washington 98104
                                                         (206) 296-0430 Fax (206) 296-8819
